DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 Claim Status
This Office Action is in response to communications filed on 12/21/2020. Claims 1-17 are pending for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/21/2020, 2/05/2021, 10/29/2021 and 3/18/2022 are in compliance, with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 7 and 17, respectively, recite “A program that allows an information processing device to realize a function of generating coded data”. The claims are directed to a software program per se. Software programs do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 which include a (process, machine, manufacture, or composition of matter). Any amendment to the claims should be commensurate with the corresponding disclosure. Accordingly, appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 and 8-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In accordance with MPEP, even though “features of an apparatus may be recited either structurally or functionally”, however, “[A]pparatus claims cover what a device is, not what a device does.” (MPEP 2114). It is unclear what structurally constitutes the claims “device” in claims 1-5 and 8-15.  
Regarding claims 6-7 and 16-17, it is unclear how the method steps are performed.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP Patent Application Pub. 2018060313).
Regarding claims 1, 6, 7, 8, 16 and 17, Ito teaches encoding and decoding devices/methods  (¶040, Fig. 2; wearable receiving device 12 with vibration units 31-lR to 31-3R and vibration units 31--lL to 31--3L, that are tactile sensation presentation devices, are provided to a wearable jacket in right and left pairs, and speakers 32R and 32L are provided to shoulder sections of the jacket… (¶045-¶054; wherein: tactile sensation signals, to which header information containing delay amounts, sizes, and presence or absence of tactile sensations has been added, transmitted) to wearable receiving device) comprising:
an encoding and/or decoding unit that decodes coded data (¶060-¶067, Fig. 7, 8; separation unit 72 of wearable receiving device 12 separates tactile sensation signals and header from received signals; demultiplexer 73 extracts, from header, header information of tactile sensation signals, and outputs header information to signal adjustment unit of a corresponding number, and signal adjustment unit adjusts signals on basis of corresponding header information from demultiplexer and output, the adjusted tactile sensation signals to vibration unit 31 of a corresponding number)
In the proceeding embodiment, as detailed/recited above, Ito is silent on encoding and/or decoding coded data generated by performing encoding to compress an information amount by utilizing an interconversion property between physical amounts on a plurality of tactile signals representing different physical amounts to obtain a tactile signal. However, in a second embodiment, Ito teaches the desired tactile sensation presentation is performed at arbitrary points in an area surrounded by three vibration units by using a psychophysical phenomenon called a "phantom sensation" and that, by presenting a tactile sensations at arbitrary points an illusion of movement between two points can be caused, and when so doing, transmitting a packet comprising tactile sensation signals and headers containing actuator numbers of a set surrounding the area ¶109-¶0118, Fig. 15-16), tactile sensation signals to be delivered are compressed to 1/3 (when three actuators are driven; per ¶138). Likewise, decoding coded data generated by performing encoding to compress an information amount by utilizing an interconversion property between physical amounts on a plurality of tactile signals representing different physical amounts to obtain a tactile signal is clearly taught directly above. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine features from Ito’s first embodiment with the concept including the “phantom sensation” in order to compress the amount of information to be encoded and/or decoded for tactile presentations (¶138).

Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Cruz et al. (JP Patent Application Pub. 2015053038), teaches a system that converts an input into one or more haptic effects using frequency shifting solution.

FURUKAWA et al. (JP 2013-091114), teaches an operator can move a robot part intuitively by operating his / her body.
                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684